Citation Nr: 1821364	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-63 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1955 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran submitted new evidence concerning his bilateral hearing loss and tinnitus in September 2014 that associated his bilateral hearing loss and tinnitus to in-service noise exposure within one year of the issuance of the April 2014 rating decision.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the April 2014 rating decision which denied entitlement to service connection for bilateral hearing loss and tinnitus never became final.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

2.  The Veteran currently has tinnitus and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

At the outset, the Board finds that the Veteran presently has both bilateral hearing loss and tinnitus.  As a layperson, the Veteran is competent to report and describe observable symptoms which he experiences with his own senses, including ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has done so credibly in this instance, including in a January 2013 statement.  Additionally, April 2014 and October 2016 VA examination reports, as well as a September 2014 evaluation by J.D. at Hometown Hearing and Audiology, Inc., confirm that the Veteran has bilateral hearing loss of sufficient severity to qualify as a disability pursuant to 38 C.F.R. § 3.385, as at least 3 frequencies show hearing loss at 40 decibels or greater.

Next, the Board finds that the Veteran incurred in-service acoustic trauma.  Indeed, VA already conceded in-service exposure to hazardous noise in the November 2016 statement of the case.

Lastly, the Board finds a sufficient nexus linking both the Veteran's bilateral hearing loss and tinnitus to service.  Specifically, in September 2014, J.D. at Hometown Hearing and Audiology, Inc. opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  In support of this determination, J.D. indicated that she had reviewed the Veteran's service treatment records (STRs) and other records associated with the pending claims and noted a significant threshold shift in the mid to high frequencies between in-service tests from 1958 and 1974.  The Veteran also reported a history of military noise exposure during his 20 year career in the military, to include weapons firing, large computers, aircrafts on the flight line, and incoming fire in Vietnam. Additionally, J.D. indicated that the Veteran had reported having constant tinnitus, which began during his time in the military.

The Board is cognizant that, in April 2014, October 2014, and October 2016, VA examiners opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  However, the Board finds these opinions to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, all three opinions in part relied upon a lack of confirmed hearing loss or recorded tinnitus within the Veteran's STRs.  However, in Hensley v. Brown, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.385 did not prelude service connection for a current hearing disability merely because hearing was within normal limits during audiometric testing at separation from service.  5 Vet. App. 155, 160 (1993).  

Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's current bilateral hearing loss and tinnitus are related to service.  Accordingly, the Board will grant the Veteran's claims.  38 C.F.R. §§3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


